UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                                    No. 11-2576
                                 ________________

    IN RE: PETITION OF FRESCATI SHIPPING COMPANY, LTD., AS OWNER
       OF THE M/T ATHOS I AND TSAKOS SHIPPING & TRADING, S.A.,
         AS MANAGER OF THE ATHOS I FOR EXONERATION FROM
                      OR LIMITATION OF LIABILITY

                                 ________________

                                    No. 11-2577
                                 ________________

                          UNITED STATES OF AMERICA,

                                               Appellant

                                          v.

CITGO ASPHALT REFINING COMPANY; CITGO PETROLEUM CORPORATION;
               CITGO EAST COAST OIL CORPORATION

                                 ________________

                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                (D.C. Civil Action Nos. 2-05-cv-00305 / 2-08-cv-02898)
                    Trial District Judge: Honorable John P. Fullam
                      District Judge: Honorable Joel H. Slomsky
                                   ________________


                              Argued September 20, 2012





 Judge Slomsky was assigned to this matter following the retirement of Judge Fullam,
who presided at trial and ruled on the merits.
        Before: AMBRO, GREENAWAY, Jr., and O’MALLEY, Circuit Judge

                              (Opinion filed May 16, 2013)

                ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

            IT IS NOW ORDERED that the published Opinion in the above case filed
May 16, 2013, be amended as follows:

       On page 14, in the first full paragraph, fourth line down, replace the words
“drafting at” with the word “drawing”

       On page 35, third line down from the top of the page, replace the word “drafting ”
with the word “drawing”

       On page 35, twelfth line down from the top of the page, replace the word
“drafting” with the word “drawing”

      On page 35, footnote 18, line 3, replace the word “drafting ” with the word
“drawing”

       On page 35, footnote 19, line 6, replace the word “draft ” with the word “draw”

      On page 35, footnote 19, line 9, replace the word “drafting ” with the word
“drawing”

       On page 36, third line down from the top of the page, replace the word “drafting ”
with the word “drawing”

       On page 37, in the first full paragraph, second line down, replace the word
“drafting” with the word “drawing”

       On page 37, in the first full paragraph, sixth line down, replace the word
“drafting” with the word “drawing”

      On page 37, footnote 22, first line, replace the word “drafting” with the word
“drawing”


  Honorable Kathleen M. O’Malley, United States Court of Appeals for the Federal
Circuit, sitting by designation.
                                             2
       On page 52, second line down from the top of the page, replace the word
“drafting” with the word “drawing”

      On page 53, footnote 32, third line down, replace the word “drafting” with the
word “drawing”

       On page 56, second full paragraph, fourth line down, replace the word “drafting”
with the word “drawing”

       On page 56, second full paragraph, eighth line down, replace the word “drafting”
with the word “drawing”

       It is further ORDERED that the caption of the opinion be amended so that the
appellants are properly designated. The caption is amended as follows:

IN RE: PETITION OF FRESCATI SHIPPING COMPANY, LTD.,
AS OWNER OF THE M/T ATHOS I AND TSAKOS SHIPPING & TRADING, S.A.,
AS MANAGER OF THE ATHOS I FOR EXONERATION FROM OR LIMITATION
OF LIABILITY

   Frescati Shipping Company, Ltd. and Tsakos Shipping and Trading, S.A.,
               Appellants


                                               By the Court,


                                               /s/ Thomas L. Ambro, Circuit Judge
Dated: June 6, 2013




                                           3